Title: James Bowdoin to John Adams, 18 Feb. 1786
From: Bowdoin, James
To: Adams, John


          
            
              Sir
            
            

              Boston

              Feby. 18. 1786
            
          

          As I understand it is the wish of Doctor Spooner to be introduced
            to you before his return to Boston, he will, as I presume, have an opportunity of
            delivering to your Excellency this Letter for that purpose.
          The Doctor was graduated at Harvard in 1778; and Some time after
            went to Edinburgh, to qualify himself as a physician: where he received the medical
            honours of that University. 
          Mr. Spooner before his departure had
            the character of a sensible worthy young Gentleman; and has, as I am
            informed, supported that character Since. I therefore take the liberty of recommending
            him to Your friendship; and have y[thorn sign]e honour to be
            with great esteem / Sir Yr Excy’s[expansion sign] most
              obedt. hble Servt
          
            
              
                James Bowdoin
              
            
          
          PS—Being desirous of Govr. Bowdoin’s
            Opinion, Respecting my Demand on Government I have shewn him my Letters address’d to you
            on the Subject, and he is kind enough to give you his Sentiments as follow— 
          Sr. Doctr.
            Bulfinch has communicated to me [the] two Letters address’d to you, and I cannot but
            think [tha]t the Distinction he has made in the Letter of this Date, Respecting his
            Demand is juste, and merits Attention it appearing evident to me, that, his, must be a
              esteemed bona fide Debt and operate accordingly—
          I have the honour to be with great regard, Sir / Yr
            Excy’s[expansion sign] most obedt. hble servt.


          
            
              James Bowdoin
            
          
        